           Case
           Case 3:19-cv-01183-KAD
                3:19-cv-01183-KAD Document
                                  Document 6-1
                                           38 Filed
                                               Filed 09/03/19
                                                     08/01/19 Page
                                                              Page 11 of
                                                                      of 44



VIS International Commercial Arbitration Moot Court

From: Liu, Lawrence <lawrence.liu@yale.edu >
Date: Thursday, January 17, 2019
Subject: Re: VIS Doc
To: Habib Olapade <habibyale@gmail.com >
Cc:                  "<                      >


Just read through our draft section
(h ttps://docs.goagJe. com/docu rn en t/ d/1GJX!p5xl n9Gb fal3 NWosO E4iLV9 bWaxE4 Yh n ufW28FQ/ ed it? usp
=sharing) a few more times, and I think it's just about there! Please do read through it again and make
any updates tonight if you can!




Lawrence J. Liu I ~J~R
JD Candidate, Yale Law School
PhD Student, Jurisprudence & Social Policy, UC Berkeley
(972) 849-1134




On Jan 16, 2019, at 5:10 PM, Liu, Lawrence <lawrence.liu@yale.edu> wrote:



For next steps, maybe we could all read through what's in the draft Google doc and make any changes
we need to make so it's ready to hand off to Isa and Styna when they read it tomorrow? (and Habib, feel
free to integrate the good research you did as well!)



Thanks y'all!

Lawrence




Lawrence J. Liu   I ~J~R
JD Candidate, Yale Law School
PhD Student, Jurisprudence & Social Policy, UC Berkeley
(972) 849-1134




On Jan 16, 2019, at 5:05 PM, Lawrence Liu <lawrence.liu@yale.edu> wrote:
            Case
            Case 3:19-cv-01183-KAD
                 3:19-cv-01183-KAD Document
                                   Document 6-1
                                            38 Filed
                                                Filed 09/03/19
                                                      08/01/19 Page
                                                               Page 22 of
                                                                       of 44




Thank Habib!




Lawrence J. Liu I ~J~.FL
JD Candidate, Vale Law School
PhD Student, Jurisprudence & Social Policy, UC Berkeley
{972) 849-1134

Transactional Law Competition

From: Dele Dare, Temi <temi.dele-dare@yale.edu >
Date: Tuesday, February 5, 2019
Subject: TRANSACTIONAL LAW COMPETITION
To: "anniejw6@gmail.com " <anniejw6@gmail.com>, "Jerry, Ruel" <ruel.jerry@yale.edu >, "Olapade,
Habib" <habib.olapade@yale.edu >, "Cai, Evelyn" <evelyn.cai@yale.edu>, "Zhao, Wenqing"
<wenqing.zhao@yale.edu >, "Akesseh, Solomon" <solomon.akesseh@yale.edu>, "Bushinski, Mik"
<mik.bushinski@yale.edu>, "Wang, Melody" <melody.wang@yale.edu >, "Allan, Elizabeth"
<elizabeth.allan@yale.edu>, "Kleinpeter-Ross, Adair" <adair.kleinpeter.ross@yale.edu >, "Healy, Paul"
<paul.healy@yale.edu>, "Hood, Tristan" <tristan.hood@yale.edu >, "Preston, Sam"
<samuel.preston@yale.edu>, "Chang, Damien" <damien.chang@yale.edu>


Hi All,



I believe I got everyone on this email; I might have one or two extra that are not participating, so let me
know and I'll take you off the email thread. Anyways, if I haven't heard from you already, please let me
know if you have in mind a specific individual you would like to work with and I'll take that into
consideration when I send the teams and the rest of the materials-hopefully tomorrow.



Best,

Temi

Morris Tyler Moot Court

From: Turk, Sara
Sent: Wednesday, September 26, 2018 9:06:13 PM
To: Olapade, Habib
Subject: Exchanging Briefs?


Hi Habib,
           Case
           Case 3:19-cv-01183-KAD
                3:19-cv-01183-KAD Document
                                  Document 6-1
                                           38 Filed
                                               Filed 09/03/19
                                                     08/01/19 Page
                                                              Page 33 of
                                                                      of 44




 I don't think we've ever officially met, but we are paired for moot. I'm not home now, but was
 thinking we could exchange briefs later this evening if that's okay with you? Looking forward to it!


 Sincerely,


Sara Turk
Yale Law School I J.D. Candidate, 2020
Sara.turk@yale.edu I 949.375.4586
From: Olapade, Habib
Sent: Wednesday, September 26, 2018 5:14:59 PM
To: Turk, Sara
Subject: Re: Exchanging Briefs?

Hi Sara!

I hope this note finds you well and thanks for reaching out! Maybe its just me, but your
name definitely soundsfamiliar. Anyway, per your request, here is my brief! Also, if you want to do a
practice moot before the OA, I would be more than happy to join! Have a lovely evening!

It's almost Friday!

Habib
On Thu, Sep 27, 2018 at 12:53 PM Turk, Sara <sara.turk@yale.edu> wrote:
Hi Habib,

Thanks so much for the nice note! I am so sorry I didn't get my brief to you last night. I
got home super late and just now sat down at my computer. My sincerest apologies.
Attached please find my brief! I would definitely be down to do a practice oral argument
before!

Sara Turk
Yale Law School I J.D. Candidate, 2020
Sara.turk@yale.edu I 949.375.4586
---------- Forwarded message ---------
From: Habib Olapade <habibyale@gmail.com>
Date: Thu, Sep 27, 2018 at 11:57 AM
Subject: Re: Exchanging Briefs?
To: <sara.turk@yale.edu>


Thanks, Sara! Don't sweat it - I was up until midnight too ... Anyway, is there a practice OA time
that works for you?
rn
Hide message history
                          Case
                          Case 3:19-cv-01183-KAD
                               3:19-cv-01183-KAD Document
                                                 Document 6-1
                                                          38 Filed
                                                              Filed 09/03/19
                                                                    08/01/19 Page
                                                                             Page 44 of
                                                                                     of 44




ABA Moot Court

11:1 Su,y,   IG   Goos    I ''"" I a ..., I G           .....   IA   11KB .   0 ...,,   10 ...,, 10,..., 10 ..-"" 1,             PDfr   IG     REif'   IM'""°' IM .,,,,, Ia ..., .. "X            +       Cl   X

~     --;    C     i     https./;law.yale.edu/y:s IDday/n<:,..,!:/sti.Jdffib v,m abJ first .:.mendm£nt rnt-d1a law-moat co1Jrt comp;:;l1l1cn                                                          * ,, •
                  G             STUDYING LAW AT YALE              OUR FACULTY           CENTERS & WORKSHOPS                STUDENT LIFE


                                                                                                                                                   Sct'III inl,! )Ci: Challcn~es :md
                                                                                                                                                   Hccommt•mlalions -.\ (:mnmcn lan
                                                                                                                                                   h} llobcrl Williams
                                                                                                                                                   CvJn.:11 oo FOl'e-~n Pela\!¢03



                                                                                                                                                   Friday July 12 2019

                                                                                                                                                   .,\hsnnJ. Shot.:kiny;-. Ernhar rassingl) Had
                                                                                                                                                   I~   ~'?\•: )'IX~- T1<11£-$




                                  On March 1 and March 2 2018 Meenakshi Krishnan '18 and Habib Olapade '20 wen
                                  the Tent11 Annual First Amendment and Media Law Moot Court Competition held by
                                  the ABA Fo1urn on Communication Law in Napa Valley California In the fina l round
                                  before a th ree judge panel-Judge James E Graves Jr. of th€ Fi~h Circuit Judge
                                  Richard Clifton o f the Ninth Circuit and Jl 1dge Diane Johnsen of the Arizona Court of
                                  Appea ls-Krishnan and 01.apade were named tl1e Wi nning T':ilm and Krishnan was
                                  awarded Best Oral/st




•       Q    Type here to search
